IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0160-11



                            OCTAVE DWAYNE DIES, Appellant

                                                v.

                                   THE STATE OF TEXAS

                          ON REHEARING OF APPELLANT’S
                        PETITION FOR DISCRETIONARY REVIEW
                        FROM THE NINTH COURT OF APPEALS
                                JEFFERSON COUNTY

                Per curiam.

                                         OPINION


        Appellant was convicted of theft and was sentenced to confinement for two years

in a state jail facility.   The Court of Appeals affirmed the conviction. Dies v. State,

(Tex. App. — Beaumont, No. 09-10-00158-CR, delivered December 22, 2010).

Appellant’s petition for discretionary review was dismissed as untimely filed on March 2,

2011. Appellant has filed a motion for rehearing requesting reinstatement of his petition
                                                                               Dies - 2

so that it will be considered by this Court. Appellant’s motion for rehearing is granted.

His original petition filed on February 2, 2011, is reinstated as of April 13, 2011, and will

be considered in accord with Tex.R.App.P. 68.




Delivered April 13, 2011
Do not publish